Citation Nr: 0213130	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  02-02 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.  
He then served with the U.S. Army Reserves from May 1973 to 
September 1976 and with the Army National Guard from 
September 1976 to September 1985.  The appellant is the 
veteran's surviving spouse.

This appeal arose from a November 2001 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The appellant testified before the 
undersigned at a Video Conference hearing held in July 2002.


FINDINGS OF FACT

1.  The sole cause of the veteran's death was an intraoral 
gunshot wound to the head.

2.  Service connection was not in effect for any disability 
at the time of the veteran's death.

3.  The veteran did not have a psychiatric disorder that was 
the result of an incident in service.

3.  No disease or injury of service origin caused or 
contributed to the veteran's death.


CONCLUSION OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.304(f) (2002).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause 
death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has contended that service connection should be 
awarded for the cause of the veteran's death.  She has 
asserted that the veteran suffered from PTSD as a result of 
his service and that this disorder caused him to commit 
suicide.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  The Board will 
then analyze the case and render a decision.


Factual background

The death certificate indicates that the cause of the 
veteran's death was an intraoral gunshot wound to the head.  
No other cause of death is referenced on the death 
Certificate.  The toxicology report indicated a blood alcohol 
level at the time of the injury of 0.18.  The Chief Medical 
Examiner's office noted in September 1985 that "[t]o date, 
investigation has not revealed any marital, financial, or 
psychiatric conditions to account for the apparent suicide."  
It was noted that the veteran's family, late on the night of 
September [redacted], 1985, heard a gunshot outside.  On proceeding 
outside, they found the veteran lying next to a truck.  He 
was taken to the emergency room, where he was pronounced 
dead.

The veteran's active duty service medical records make no 
reference to any complaints of or treatment for a psychiatric 
condition.  He had examinations for service in the Army 
national Guard.  The September 1976 enlistment examination, 
the May 1979 annual examination and the June 1983 quadrennial 
examination, all noted that he was psychiatrically normal.

VA outpatient treatment records developed between October 
1976 and November 1981 are also silent as to any complaints 
of a psychiatric nature.  

In conjunction with her allegations that the veteran was 
violent, the appellant submitted her treatment records from a 
private facility, which showed treatment for injuries 
suffered as part of beatings, as well as for depression and 
nervous tension.

Several lay statements were submitted.  In September 1992, 
the veteran's daughter wrote that her father could be fine 
one minute and crazy the next.  She indicated her belief that 
his death was service-related.  In June 1993, N.G., a former 
service comrade of the veteran's, wrote that they had met in 
Germany; one night, while walking through the motor pool, 
they heard noises coming from a 2 and 1/2 ton truck.  When they 
lifted the flap, they saw 8 to 10 soldiers raping a young 
German girl.  These soldiers threatened to kill them if they 
reported what they had seen; as a consequence, he and the 
veteran made a pact not to tell anyone.  However, he stated 
that the veteran felt constant guilt over not helping the 
girl, which caused him to drink.  The veteran's stepson wrote 
in July 1993 that the veteran had been a very disturbed man.  
He stated that the veteran had "served in the Vietnam War" 
and that "something over there in Vietnam still was a part of 
him and would never let him go."  He referred to the 
veteran's recurrent threats towards his mother, the 
appellant. 

In September 1999, the veteran's private physician, S. G., 
submitted a statement in which he noted that his partner had 
treated the veteran.  He had advised the veteran to seek 
treatment for possible PTSD.  The veteran became agitated and 
refused treatment.  This physician provided another statement 
in March 2002.  He stated that the veteran had been treated 
for a mental disorder, depression and PTSD.  However, it was 
indicated that no records were available.  

The appellant testified before the undersigned in July 2002.  
She stated that the veteran had been AWOL for a week while in 
Germany.  She said that he had gotten on the wrong side the 
Berlin Wall and only escaped with the help of some children.  
She also commented that the veteran disliked blacks; she then 
found out from N. G., a service acquaintance of the veteran, 
that they had reportedly witnessed the rape of a young German 
girl by black soldiers.  She said that he had used alcohol 
and other substances to self-medicate.  He was also 
physically violent towards her.  However, he refused to seek 
help, believing that no one would understand.  


Relevant laws and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2002).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2002).

If the claimed in-service stressor is non-combat related, 
there must be corroboration of that stressor in either the 
service records or from other credible sources.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); aff'd 124 F.3d 228 (Fed. 
Cir. 1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

VCAA

The Board notes that in May 2001, the RO sent correspondence 
to the appellant informing her of the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  In this letter, she was 
informed of the evidence that was already of record and of 
what information and evidence was needed to substantiate her 
claims.  The letter notified the appellant that VA would help 
her obtain such things as medical records, employment 
records, and records from other Federal agencies.  The letter 
of May 2001 also included a section under the heading "What 
Information and Evidence Do We Still need from You?"  In this 
section, the RO advised the appellant that she needed to 
provide information concerning a link between her husband's 
death and military service. She was also advised to inform VA 
if she knew of additional treatment at a VA medical facility. 
She did not refer to any additional records and the private 
physician had indicated that there were no records available.  
She was also told of what VA would do to assist her and of 
what her duties were.

Over the course of the development of this claim, the 
appellant has been advised of the information and evidence 
needed to substantiate her claim, and she has been told what 
information and evidence VA would obtain and what information 
and evidence she needed to provide.  Specific instruction to 
this effect were included in the RO letter of May 2001.  
Therefore, further development is not necessary to meet the 
requirements of VCAA.   See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Discussion

Service connection for the cause of the veteran's death is 
not warranted.  The appellant has contended that the veteran 
suffered from PTSD and that this disorder resulted in his 
suicide.  However, the evidence does not establish that the 
veteran suffered from PTSD as a result of his service. While 
the veteran served during the Vietnam Era, his overseas 
service was in Germany.  Although a letter from one informant 
refers to "something over there in Vietnam," the apellant 
does not contend that the veteran engaged in combat with an 
enemy.  Rather she contends that the veteran had PTSD as a 
result of incidents that occurred in Germany in the early 
1970s.  As a consequence, any claimed in-service stressors 
would have to be corroborated through a credible source.  See 
Moreau, supra.

In the instant case, the stressors that allegedly caused PTSD 
cannot be corroborated.  A service comrade reported that he 
and the veteran had witnessed the rape of a young girl and 
that this was the cause of the veteran's psychiatric 
complaints.  However, he also stated that they never reported 
this incident to the military authorities.  For this reason, 
there is no way to corroborate the occurrence of this event.  
The appellant also testified that the veteran had been AWOL 
for a week on the wrong side of the Berlin wall and had only 
escaped safely through the help of some children.  However, 
she stated that he had never been disciplined for this; thus, 
there is no way to confirm that this occurred.  The service 
records include no references to this event

In addition, the available evidence is insufficient to 
establish a diagnosis of diagnosis of PTSD.  A private 
medical physician has suggested that his partner had seen the 
veteran and advised him to seek treatment for PTSD, but the 
physician who wrote the letter did not report that either he 
or his partner had ever actually treated the veteran for 
PTSD.  Neither the active service records dating from 1971 to 
1973 nor the Army National Guard records dating from 1976 to 
1983 include references to treatment for PTSD or any other 
psychiatric disorder.  Notably, the National Guard records 
include examination reports dated in September 1976, May 
1979, and June 1983, and each examination report includes a 
finding that the veteran was psychiatrically normal.  The 
available VA outpatient treatment records make no reference 
whatsoever to any psychiatric complaints.  In the absence of 
a diagnosis of PTSD or any other psychiatric disorder, the 
record does not support a grant of service connection for 
PTSD.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

